United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 22, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40152
                         Summary Calendar



TONY CHAVEZ,

                                    Plaintiff-Appellant,

versus

THOMAS PRASIFKA, Senior Warden; RICHARD MORRIS, Major; MARY A
GONZALES, Head of Classification; S CULVER, Officer; HODGE,
Warden,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-02-CV-372)
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Tony Chavez (“Chavez”), Texas prisoner

#868675, appeals the magistrate judge’s grant of summary judgment

to the defendants in his 42 U.S.C. § 1983 action concerning an

assault on Chavez by an inmate named Armon Shepard (“Shepard”).

Chavez alleged that the defendants were deliberately indifferent to

a substantial risk of serious harm to him by reclassifying Shepard

to a lower security level and allowing him to share a cell with


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Chavez. Chavez argues that he produced evidence sufficient to show

a genuine issue of material fact as to whether Warden Hodge was

deliberately indifferent to a substantial risk of serious harm to

him   by   overriding    the    state    computer’s      recommended      security

classification     for    Shepard.        Chavez      also    asserts    that   the

magistrate judge misconstrued his arguments when ruling on Warden

Hodge’s motion for summary judgment.

      We review the grant of a motion for summary judgment de novo.

Guillory v. Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir.

1996).     Shepard produced no direct evidence showing that Warden

Hodge made the inference that reclassifying Shepard created a

substantial risk of serious harm. Considering the summary judgment

evidence in the light most favorable to Chavez, it does not show

that the risk was so obvious that Warden Hodge must have made the

inference.     This is insufficient to create a genuine issue of

material    fact   as    to    whether       Warden   Hodge    was    deliberately

indifferent to a substantial risk of serious harm to Chavez.                    See

Adames v. Perez, 331 F.3d 508, 514 (5th Cir. 2003).                  Therefore, the

magistrate judge did not err in granting summary judgment to Warden

Hodge on the merits and finding that Warden Hodge was entitled to

qualified immunity.       See McClendon v. City of Columbia, 305 F.3d

314, 326-27 (5th Cir. 2002) (en banc). The record refutes Chavez’s

contention that the magistrate judge misconstrued his arguments.

As Chavez does not argue that the magistrate judge erred by

granting summary judgment to Warden Thomas Prasifka, Major Richard

                                         2
Morris, Mary A. Gonzales, and S. Culver, he has waived all such

arguments.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

AFFIRMED.




                                3